 



Exhibit 10.14
QUANEX BUILDING PRODUCTS CORPORATION
EXECUTIVE PERFORMANCE STOCK AWARD AGREEMENT
<<Name>>
Grantee

     
Date of Award:
  <<                    >>
 
   
Target Number of Shares of Common Stock:
  <<                    >>

AWARD GRANT

1.  
GRANT OF PERFORMANCE STOCK AWARD. The Compensation Committee (the “Committee”)
of the Board of Directors of Quanex Building Products Corporation, a Delaware
corporation (the “Company”), pursuant to the Quanex Building Products
Corporation 2008 Omnibus Incentive Plan (the “Plan”), hereby awards to you, the
above-named Grantee, effective as of the Date of Award set forth above, an
opportunity to receive shares of the Company’s Common Stock, $0.01 par value per
share (the “Common Stock”), based upon attainment of the Performance Goals
during the Performance Period on the terms and conditions set forth in this
Performance Stock Award Agreement (this “Agreement”).

For purposes of this Agreement, the term “Performance Period” means the
 _____-year period beginning           , 20  _____, and ending
                    , 20  _____  (the “Ending Date”). For purposes of this
Agreement, the term “Performance Goals” means                     .

2.  
FINAL PERFORMANCE FACTOR. The aggregate number of shares of the Common Stock to
be issued to you under this Agreement (the “Shares”) is equal to the Target
Number of Shares of Common Stock set forth above multiplied by the Final
Performance Factor (which is determined as provided below):

2.1 The Final Performance Factor shall be equal to one (1) if (a) the Company
achieves the Target Milestone during the Performance Period and does not achieve
the Maximum Milestone during the Performance Period, (b) a Change in Control of
the Company has not occurred on or before the last day of the Performance
Period, and (c) you remain in the active employ of one or more members of the
Company Group through the last day of the Performance Period. For purposes of
this Agreement, the “Target Milestone” means                      and the
“Maximum Milestone” means                     .
2.2 The Final Performance Factor shall be equal to two (2) if (a) the Company
achieves the Maximum Milestone during the Performance Period, (b) a Change in
Control of the Company has not occurred on or before the last day of the
Performance Period, and (c) you remain in the active employ of one or more
members of the Company Group through the last day of the Performance Period.
2.3 The Final Performance Factor shall be equal to three-fourths (3/4) if
(a) the Company achieves the Threshold Milestone during the Performance Period
and does not achieve the Target Milestone during the Performance Period, (b) a
Change in Control of the Company has not occurred on or before the last day of
the Performance Period, and (c) you remain in the active employ of one or more
members of the Company Group through the last day of the Performance Period. For
purposes of this Agreement, the “Threshold Milestone” means
                    .
Executive

 

 



--------------------------------------------------------------------------------



 



2.4 If the performance standard achieved with respect to a particular
Performance Goal is between the Threshold Milestone and the Target Milestone or
between the Target Milestone and the Maximum Milestone, the applicable Final
Performance Factor shall be determined by interpolation.
For example, assume that the Committee grants an executive a performance based
compensation award under the Plan that is contingent upon achieving Performance
Goal A and Performance Goal B, weighting the importance of the goals as 50% and
50%, respectively. The Committee establishes Threshold, Target and Maximum
Milestones for each Goal. The Final Performance Factor assigned for achieving
the threshold, target and maximum performance standards are 3/4, 1 and 2,
respectively. Finally, assume that the executive is awarded 2,000 Performance
Shares with a Target Value of $100, is continuously employed by the Company
throughout the Performance Period and achieves the Maximum Milestone for
Performance Goal A, and precisely halfway between the Target and Maximum
Milestones for Performance Goal B. The total amount payable to the executive
under the award is $250,000, which is determined as follows: The amount payable
to the executive with respect to Performance Goal A is $100,000 (50%
(Performance Goal Percentage) x 2,000 (Performance Shares) x $100 (Performance
Share Value) x 1 (Final Performance Factor) = $100,000), and the amount payable
to the executive with respect to Performance Goal B is $150,000 (50%
(Performance Goal Percentage) x 2000 (Performance Shares) x $100 (Target Value)
x 1.5 (Final Performance Factor)= $150,000).
2.5 If the Threshold Milestone is not achieved during the Performance Period and
a Change in Control of the Company has not occurred on or before the last day of
the Performance Period, then the award pursuant to this Agreement shall lapse
and be forfeited as of the last day of the Performance Period.
2.6 The Committee’s determinations with respect to the Performance Period for
purposes of this Agreement shall be binding upon all persons. The Committee may
not increase the amount payable under this Agreement.

3.  
PAYMENT. Unless otherwise provided in this Agreement, the Company, on behalf of
the Employer, shall cause the Shares to be issued to you on  _____, 20  _____ 
(the “Payment Date”).

Upon the issuance of Shares pursuant to this Agreement the Shares shall be
transferable by you (except to the extent that any proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
applicable federal or state securities law).

4.  
TERMINATION OF EMPLOYMENT/CHANGE IN CONTROL OF THE COMPANY. The following
provisions will apply in the event your employment with the Company and all
Affiliates (collectively, the “Company Group”) terminates, or a Change in
Control of the Company occurs, on or before the last day of the Performance
Period.

4.1 Termination Generally. If your employment with the Company Group terminates
on or before the last day of the Performance Period for any reason other than
one of the reasons described in Sections 4.2 through 4.5 below, all of your
rights in the Agreement will lapse and be completely forfeited on the date your
employment terminates.
(i) Termination Without Cause or for Good Reason in Connection With a Potential
Change in Control of the Company Before the Ending Date. If (a) the Company
Group terminates your employment without Cause (as defined in the Change in
Control Agreement between you and the Company) on or before the Ending Date
prior to a Change in Control of the Company (whether or not a Change in Control
of the Company ever occurs) and such termination is at the request or direction
of a person who has entered into an agreement with the Company the consummation
of which would constitute a Change in Control of the Company or is otherwise in
connection with or in anticipation of a Change in Control of the Company
(whether or not a Change in Control of the Company ever occurs) or (b) you
terminate your employment with the Company Group for Good Reason (as defined in
the Change in Control Agreement between you and the Company) on or before the
Ending Date prior to a Change in Control of the Company (whether or not a Change
in Control of the Company ever occurs),
Executive

 

2



--------------------------------------------------------------------------------



 



and such termination or the circumstance or event which constitutes Good Reason
occurs at the request or direction of a person who has entered into an agreement
with the Company the consummation of which would constitute a Change in Control
of the Company or is otherwise in connection with or in anticipation of a Change
in Control of the Company (whether or not a Change in Control of the Company
ever occurs), then ten (10) business days after the date your employment
relationship with the Company Group terminates, the Company will issue to you
that number of shares of the Common Stock equal to the product of (A) the Target
Number of Shares of Common Stock set forth in this Agreement and (B) a fraction,
the numerator of which is the number of years from the beginning of the
Performance Period (rounded up to the nearest full year) through the date of the
Change in Control of the Company and the denominator of which is the number of
years in the Performance Period.
(ii) Employment Not Terminated Before a Change in Control of the Company on or
Before the Ending Date. If a Change in Control of the Company occurs on or
before the Ending Date and your employment with the Company Group does not
terminate before the date the Change in Control of the Company of the Company
occurs, then ten (10) business days after the date of the closing of the Change
in Control of the Company, the Company will issue to you that number of shares
of the Common Stock equal to the product of (A) the Target Number of Shares of
Common Stock set forth in this Agreement and (B) a fraction, the numerator of
which is the number of years from the beginning of the Performance Period
(rounded up to the nearest full year) through the date of the Change in Control
of the Company and the denominator of which is the number of years in the
Performance Period.
4.2 Permanent Disability. Notwithstanding any other provision of the Agreement
or these Terms and Conditions to the contrary, if your employment with the
Company Group terminates because you incur a Permanent Disability before the
last day of the Performance Period then the Company will issue to you shares of
Common Stock in an amount equal to the product of (1) and (2) where (1) is the
number of shares you would have received under the Agreement if your employment
with the Company Group had not been terminated before the end of the Performance
Period and (2) is a fraction, the numerator of which is the number of days from
the beginning of the Performance Period through the date your employment with
the Company Group terminates and the denominator of which is the number of days
in the Performance Period. Any amount payable pursuant to this Section will be
paid to you on the Payment Date. After such Shares are issued to you, you will
have no further rights with respect to the Agreement and the Company Group will
have no further obligations to you pursuant to the Agreement.
4.3 Death. Notwithstanding any other provision of the Agreement or these Terms
and Conditions to the contrary, if you die before the last day of the
Performance Period and while in the active employ of one or more members of the
Company Group, then the Company will issue to your estate shares of Common Stock
in an amount equal to the product of (1) and (2) where (1) is the number of
shares you would have received under the Agreement if your employment with the
Company Group had not been terminated before the end of the Performance Period
and (2) is a fraction, the numerator of which is the number of days from the
beginning of the Performance Period through the date your employment with the
Company Group terminates and the denominator of which is the number of days in
the Performance Period. Any amount payable pursuant to this Section 4.4 will be
paid to your estate on the Payment Date. After such Shares are issued, the
Company Group will have no further obligations to you pursuant to the Agreement.
Executive

 

3



--------------------------------------------------------------------------------



 



4.4 Retirement. Notwithstanding any other provision of the Agreement or these
Terms and Conditions to the contrary, if your employment with the Company Group
terminates due to your Retirement before the last day of the Performance Period
then the Company will issue to you shares of Common Stock in an amount equal to
the product of (1) and (2) where (1) is the number of shares you would have
received under the Agreement if your employment with the Company Group had not
been terminated before the end of the Performance Period and (2) is a fraction,
the numerator of which is the number of days from the beginning of the
Performance Period through the date your employment with the Company Group
terminates and the denominator of which is the number of days in the Performance
Period. Any amount payable pursuant to this Section 4.5 will be paid to you on
the Payment Date. After such Shares are issued to you, you will have no further
rights with respect to the Agreement and the Company Group will have no further
obligations to you pursuant to the Agreement. For purposes of this Section 4.5,
“Retirement” means the voluntary termination of your employment relationship
with the Company Group on or after the date on which (a) you are age 65 or
(b) you are age 55 and have five years of service with the Company Group.

5.  
TAX WITHHOLDING. To the extent that the issuance of Shares pursuant to the
Agreement results in income, wages or other compensation to you for any income,
employment or other tax purposes with respect to which the Company or the legal
entity that is a member of the Company Group and that is classified as your
employer (the “Employer”) has a withholding obligation, you shall deliver to the
Company at the time of such receipt or issuance, as the case may be, such amount
of money as the Company or the Employer may require to meet its obligation under
applicable tax laws or regulations, and, if you fail to do so, the Company is
authorized to withhold from the Shares or from any cash or stock remuneration or
other payment then or thereafter payable to you by the Company or the Employer
any tax required to be withheld by reason of such taxable income, wages or
compensation including (without limitation) shares of Common Stock sufficient to
satisfy the withholding obligation based on the last per share sales price of
the Common Stock for the trading day immediately preceding the date that the
withholding obligation arises, as reported in the New York Stock Exchange
Composite Transactions.

6.  
NONTRANSFERABILITY. The Agreement is not transferable by you otherwise than by
will or by the laws of descent and distribution. Your rights under this
Agreement may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of (other than by will or the
applicable laws of descent and distribution). Any such attempted sale,
assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement shall be void and the Company Group
shall not be bound thereby.

7.  
CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the award granted
under the Agreement shall not affect in any way the right or power of the
Company or any company the stock of which is awarded pursuant to the Agreement
to make or authorize any adjustment, recapitalization, reorganization or other
change in its capital structure or its business, engage in any merger or
consolidation, issue any debt or equity securities, dissolve or liquidate, or
sell, lease, exchange or otherwise dispose of all or any part of its assets or
business, or engage in any other corporate act or proceeding.

8.  
AWARD UNDER THE AGREEMENT DOES NOT AWARD ANY RIGHTS OF A SHAREHOLDER. You shall
not have the voting rights or any of the other rights, powers or privileges of a
holder of the Common Stock with respect to the award granted to you under the
Agreement. Only after the Shares are issued in exchange for your rights under
this Agreement will you have all of the rights of a shareholder with respect to
such Shares issued in exchange for your rights under this Agreement.

Executive



 

4



--------------------------------------------------------------------------------



 



9.  
EMPLOYMENT RELATIONSHIP. For purposes of the Agreement, you shall be considered
to be in the employment of the Company Group as long as you have an employment
relationship with the Company Group. The Committee shall determine any questions
as to whether and when there has been a termination of such employment
relationship, and the cause of such termination, under the Plan, and the
Committee’s determination shall be final and binding on all persons.

10.  
NOT AN EMPLOYMENT AGREEMENT. The Agreement is not an employment agreement, and
no provision of the Agreement shall be construed or interpreted to create an
employment relationship between you and the Company or any Affiliate or
guarantee the right to remain employed by the Company or any Affiliate for any
specified term.

11.  
SECURITIES ACT LEGEND. If you are an officer or affiliate of the Company under
the Securities Act of 1933, you consent to the placing on any certificate for
the Shares of an appropriate legend restricting resale or other transfer of the
Shares except in accordance with such Act and all applicable rules thereunder.

12.  
LIMIT OF LIABILITY. Under no circumstances will the Company or an Affiliate be
liable for any indirect, incidental, consequential or special damages (including
lost profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan.

13.  
REGISTRATION. The Shares that may be issued under the Plan are registered with
the Securities and Exchange Commission under a Registration Statement on Form
S-8.

14.  
SALE OF SECURITIES. The Shares that may be issued under this Agreement may not
be sold or otherwise disposed of in any manner that would constitute a violation
of any applicable federal or state securities laws. You also agree that (a) the
Company may refuse to cause the transfer of the Shares to be registered on the
stock register of the Company if such proposed transfer would in the opinion of
counsel satisfactory to the Company constitute a violation of any applicable
federal or state securities law and (b) the Company may give related
instructions to the transfer agent, if any, to stop registration of the transfer
of the Shares.

15.  
EMPLOYER LIABLE FOR PAYMENT. Except as specified in Section 4.2, the Employer is
liable for the payment of any amounts that become due under the Agreement.

16.  
MISCELLANEOUS. The Agreement is awarded pursuant to and is subject to all of the
provisions of the Plan, including amendments to the Plan, if any. In the event
of a conflict between these Terms and Conditions and the Plan provisions, the
Plan provisions will control. The term “you” and “your” refer to the Grantee
named in the Agreement. Capitalized terms that are not defined herein shall have
the meanings ascribed to such terms in the Plan or the Agreement.

Executive

 

5



--------------------------------------------------------------------------------



 



In accepting the award granted in this Agreement you accept and agree to be
bound by all the terms and conditions of the Plan, this Agreement and the Terms
and Conditions.

         
 
  QUANEX BUILDING    
 
  PRODUCTS CORPORATION                  
 
  Raymond Jean — Chief Executive Officer    

Executive

 

6